Judgment, Supreme Court, New York County (Jay Gold, J.), rendered February 6, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court properly refused to charge the jury on the defense of agency. There is no reasonable view of the evidence that could support a finding that defendant was acting solely on behalf of the buyer and had no independent desire to promote the drug transaction, where, even under defendant’s version of the facts, she supplied drugs, paraphernalia, and a place to regular customers for a set fee, provided recommendations as to what brand or kind of drugs her customers should buy, and knew the sellers at her established place of business (People v Herring, 83 NY2d 780, 782; People v Roche, 45 NY2d 78, 85, cert denied 439 US 958). The fees admittedly charged by defendant were clearly not tips or incidental benefits (see, People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935). Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Andrias, JJ.